DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11, 178,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are found in U.S. Patent No. 11, 178,706 with obvious wording variations. Take an example of comparing claim 21 of the pending application and claim 1 of U.S. Patent No. 11, 178,706:
Pending Application 17/514,333
U.S. Patent No. 11,178,706
Claim 21, A computing device comprising: a processing system comprising a processor; and memory having computer-readable instructions stored thereupon that, when executed by the processor, cause the processor to: establish a first connection with a packet data network via a first gateway selected by a mobile network; receive, over the first connection, a connection setting from the mobile network, wherein the connection setting is associated with a second gateway; establish a second connection with the packet data network via the second gateway; and use the second connection to communicate with a destination device over the packet data network via the second gateway.
Claim 1, A method for enabling an expedited selection of a gateway used by a computing device to connect to a packet data network, the method comprising: establishing a first connection between the computing device and the packet data network via a first gateway, wherein the first gateway is selected by a mobile network based on a first connection name provided by the computing device when establishing the first connection; receiving, over the first connection, a connection setting from the mobile network, wherein the connection setting includes a second connection name associated with a second gateway, and wherein the second connection name is assigned by the mobile network to a subscriber identity module (SIM) profile used by the computing device; storing the connection setting including the second connection name in the SIM profile, the storage of the second connection name in the SIM profile enabling the computing device to select and communicate with the packet data network via the second gateway; selecting the second gateway by sending a connection request that includes the second connection name to the mobile network, causing the mobile network to establish a second connection with the packet data network via the second gateway; and using the second connection to communicate with a destination device over the packet data network via the second gateway.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23, 26, 29-32, 34, 36 and  38-40 is/are rejected under 35 U.S.C. 102(a1) as being anticipated  by Wirtl (US20090124263).

Per claim 21, Wirtl discloses  a computing device comprising: a processing system comprising a processor (paragraph 0042, processing a communication connection and given that the primary reference shows a process, the process would be implemented by a processor that requires a "computer readable medium", e.g., a RAM, to function) ; and memory having computer-readable instructions stored thereupon that (paragraph 0022 and 0024, memory and software program which is run on an application platform), when executed by the processor, cause the processor to: establish a first connection with a packet data network via a first gateway selected by a mobile network; receive, over the first connection, a connection setting from the mobile network (paragraph 0058, i.e. the gateway 8 also has such a unique identification code, because it must be accessible from the mobile station 2 via a switching system of the mobile network 5. Also at the gateway 8, a log is kept of the established communication connections and a function of the control and evaluation unit is to transmit the stored communication route tables and the communication control system on request by the mobile station 2 via the mobile network 5 to the mobile station. The control and evaluation unit 11 is connected to a data network 16 via an interface 13), wherein the connection setting is associated with a second gateway (paragraph 0007, i.e.  the destination call number is evaluated and either a direct dial connection is established to the destination call number or a code of one of several possible gateways is read out from a stored table, examiner interprets that one of several gateways could be a second gateway); establish a second connection with the packet data network via the second gateway; and use the second connection to communicate with a destination device over the packet data network via the second gateway (paragraph 0015, i.e. the gateway maintains the first communication connection and establishes a second communication connection to the desired called party, examiner interprets that at the gateway there’s connection to the data network [see fig 1, ref. 16], also see paragraph 0007, i.e. the destination call number is evaluated and either a direct dial connection is established to the destination call number or a code of one of several possible gateways is read out from a stored table).
Per claim 22, Wirtl discloses The computing device of claim 21, wherein the connection setting is stored in a file of a subscriber identity module (SIM) profile (paragraph 0047, i.e. the mobile station has a coupling device for a SIM card, and a network code is stored in the SIM card).
Per claim 23, Wirtl discloses the computing device of claim 22, wherein the connection setting is appended to a list of connection settings stored in the file of the SIM profile (paragraph 0037, i.e.  the user to download the updated communication route table from the control and evaluation unit).
Per claim 26, Wirtl discloses the computing device of claim 21, wherein the connection setting is stored in profile metadata of a subscriber identity module (SIM) profile (paragraph 0042 and 0043, i.e.  and the access configurations for establishing a communication connection to the mobile network are stored on the SIM card and communication control system on the mobile station has a plurality of different set network codes for an inserted or registered SIM card).
Per claim 29, Wirtl discloses the computing device of claim 21, wherein the connection setting is received in response to an indication that the computing device has roamed to a visited network (paragraph 0010, i.e. the so-called home network is the mobile network in which the network code 15 matches the network code stored in the mobile station. When the mobile station is logged into a mobile network in which the network codes do not match, additional mobile charges will be levied, known as roaming charges).
Per claim 30, Wirtl discloses the computing device of claim 21, wherein the first connection comprises an initial connection of the computing device to the mobile network (paragraph 0041, i.e.  the gateway establishes the first communication connection to the mobile station via a switching system of the mobile network ensures that if a request to establish a connection comes in from a foreign mobile network) , and wherein the connection setting is received in response to the initial connection of the computing device to the mobile network (paragraph 0058, i.e. At the gateway 8, a log is kept of the established communication connections, and it is from this logged data that the communication charges to be paid by the user are determined,  the control and evaluation unit is to transmit the stored communication route tables and the communication control system on request by the mobile station 2 via the mobile network 5 to the mobile station).
Per claim 31, Wirtl discloses the computing device of claim 21, wherein the first connection is established via the first gateway based at least in part on another connection setting (paragraph 0058, i.e. see claim 30 rationale)that was pre- loaded onto a subscriber identity module (SIM) card of the computing device (paragraph 0043, i.e. communication control system on the mobile station has a plurality of different set network codes for an inserted or registered SIM card, each of which selects the most favorable communication connection without the user having to update or reload the communication route table).
Per claim 32 , refer to the same rationale as explained in claim 21( see Wirtl, paragraph 0043 for preload or not having to update or reload by the user).
Per claim 34, Wirtl discloses the method of claim 32, wherein the second connection is established without manual entry of connection properties and without downloading the connection properties (paragraph 0043 and 0045, i.e. preload or not having to update or reload by the user, examiner interprets not having to update or reload by the user for first or second connection).
Per claim 36, refer to the same rationale as explained in claim 29.
Per claim 38, refer to the same rationale as explained in claim 21(see Wirt, paragraph 0013, l for Home and foreign mobile network.
Per claim 39, Wirtl discloses the method of claim 38, wherein the computing device connects to the home mobile network using a pre-loaded connection setting that has been loaded into the SIM profile by a SIM card manufacturer or by an operator of the home mobile network (paragraph 0042 and 0043, i.e. i.e. preload or not having to update or reload by the user and the mobile station is therefore configured to be able to establish a connection to the home network of the mobile network operator).
Per claim 40, Wirtl discloses the method of claim 38, wherein the packet data network comprises a tunnel to a private corporate network (paragraph 0058, see Fig 1, ref 16, data network via gateway, where accessing the internet, interpreted as private network).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  24 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirtl in view of Becha et al. (US20200037237) (hereinafter Becha).
Per claim 24, Wirtl discloses the computing device of claim 22,  but fails to disclose wherein the file of the SIM profile comprises an elementary file of a SIM profile file system.
In an analogous field of endeavor, Becha discloses wherein the file of the SIM profile comprises an elementary file of a SIM profile file system (paragraph 0144, i.e. the use of forbidden PLMN elementary file in SIM is used to avoid a mobile device to exclude a network from Operator preferred PLMN list which does not provide a required service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Becha into the invention of Wirtl, where Wirtl provides a method and a telecommunication system for establishing a cost-optimized communication connection between a mobile telephone and a called party and Becha provides to accelerate the mobile network selection in roaming to reduce the amount of energy consumption out of the battery of the mobile device in order to have a better quality of service with limited or low battery charge and obtaining a device preferred/or and forbidden PLMN list from a preferred and/or forbidden PLMN data structure set based on the geographical location, see Becha see paragraphs 0006, 0007 and 0010.
	Per claim 37, Wirtl discloses the method of claim 32, but fails to explicitly discloses wherein the connection setting is received in response to an indication that the SIM card has been moved from a previous computing device to the computing device (paragraph 0075, i.e. .
	In an analogous field of endeavor, Becha discloses wherein the connection setting is received in response to an indication that the SIM card has been moved from a previous computing device to the computing device (paragraphs 0069 and  0075, i.e. a step of prioritizing different network providers for a given geographical area based on the mobile terminals inputs and the station terminal processing and swapping instructions are applied, where it’s interpreted that SIM cards can be swapped based on mobile inputs and geographical location)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to have incorporated the teachings of Becha into the invention of Wirtl, in order to have a better quality of service by obtaining a device preferred/or and forbidden PLMN list from a preferred and/or forbidden PLMN data structure set based on the geographical location and by mobile terminal inputs, sharing this information will be useful for the other mobile devices that will visit the same logistics legs , see Becha see paragraphs 0015, 0016 and 0075.
Allowable Subject Matter
Claims 25, 27, 28, 33 and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647